Title: Thomas Jefferson to Virginia Delegates in Congress, 26 January 1781
From: Jefferson, Thomas
To: Virginia Delegates in Congress


Gentlemen
Richmond January 26th 1781.
I shall now beg leave to answer your Letter of the first inst. which inclosed a Paper from Baron de Arendt. Mr. William Lee was some Time ago invested with a special Agency from this State, having received however no instructions from him of his having engaged any other Person to transact any Part of it, we are uninformed as to his Stipulations with the Baron de Arendt. If he has left the particular one for twenty five Louis unfulfilled we think ourselves bound to discharge which we will do in such Sum of paper money as may purchase that quantity of hard money in Philadelphia for there being no hard money here there is no fixed exchange. If you will therefore settle this Sum with him we will make the Remittance either in money or by answering a Bill or otherwise as shall be most practicable. After a variety of Trials to effect the cloathing of our Troops and procuring of military Stores and failing in them all a particular Institution has been adopted here for those Purposes. into this Channel all our means must be turned to enable it to be effectual. Our Situation is too well known to suppose we have any Thing to spare. It is therefore not in our Power to enter into the Commerce with Prussia proposed by the Baron de Arendt however desirous we are of opening a Communication with that respectable State and willing under every other Circumstance to effect it by great Sacrifices were Sacrifices necessary. Should the Subject of Prussia chuse to adventure on Private Trade with our Citizens every Facility and encouragement in our Power will be certainly afforded. As the Speaker Harrison sets out within three or four Days for Philadelphia and can so much more fully explain to you by words the Steps taken for supporting our Opposition to the common enemy. I shall decline answering that Paragraph of your Letter and beg leave to refer you to him.
(Signed)    Th Jefferson
P S   We have no Letters of Marque left[.] be so good as to send us some by the first Opportunity.
